HOWE, Chief Justice:
{1 The State of Utah appeals from a final order of dismissal in the prosecution against defendant Timothy Arcaris for multiple counts of rape and sexual abuse. Section 76-5-406(11) of the Utah Code protects vie-tims "14 years of age or older, but not older than 17" from persons more than three years older who entice or coerce them into sexual conduct. The issue before us is whether the protections of that section extend to a victim seventeen years old until she attains her eighteenth birthday. Utah Code Ann. § 76-5-406(11) (Supp.1998).
12 This same issue was raised and decided by this court today in State v. Christensen, 2001 UT 14, 20 P.3d 329. In that case, we held that the trial court had erred in holding that subsection 11 did not protect a victim seventeen years old.
13 For the same reasons stated in our opinion in that case, we reverse the dismissal of the charges against defendant and remand the case to the trial court for further proceedings.
*329I 4 Associate Chief Justice RUSSON, Justice DURHAM, Justice DURRANT, and Justice WILKINS concur in Chief Justice HOWE's opinion.